Rosenberry, J.
The sole question presented by the record in this case is whether or not the status of husband and wife existed between the deceased John Liesenfeld and the petitioner, Louise Liesenfeld, after the expiration of one year from the entry of the interlocutory decree in the divorce action.
The precise claim made in this case was made in the case of Dallmann v. Dallmann, 159 Wis. 480, 149 N. W. 137, and decided adversely to the contentions of the executrix here. In that case the additional claim was made that the amendment of the statute by the Laws of 1911 was available to the claimant, which was denied. We need not again set out the statute nor re-discuss it. If the question presented were an original one we might entertain a different view, but we feel we are concluded by the prior decision of this court.
A writ of certiorari was issued to the circuit court for *10Milwaukee county regarding return of the record in the divorce action, but no issue in respect to that is presented here. It could only be used here for the purposes of examination. In any event certiorari would only bring up the question of jurisdiction and there is no doubt as tb the jurisdiction of the circuit court for Milwaukee county.
By the Court. — The judgment is affirmed.